SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D INFORMATION TP BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 SPANISH BROADCASTING SYSTEMS, INC. (Name of Issuer) Class A Class A Common Stock, Par Value $0.0001 per share (Title of Class of Securities) (CUSIP Number) David Tomasello Attiva Capital Partners LTD 275 Madison Avenue, 4th Floor New York, New York, 10016 Telephone: (917) 668-1217 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 3, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following boxo. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON COMPLEJO METALURGICO DE CUMANA – VENEZUELA (“COMMETASA”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION VENEZUELA 7 SOLE VOTING POWER NUMBER OF 140,000 shares (equal to 0.34% of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 140,000 shares (equal to 0.34% of the share capital) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 140,000 shares out of 3,190,246 aggregate shares collectively owned by all the Reporting Persons (as hereafter defined). 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 0.34% of the aggregate 7.69% interest collectively held by the Reporting Persons. 14 TYPE OF REPORTING PERSON CO CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON ATTIVA CAPITAL PARTNERS LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BVI 7 SOLE VOTING POWER NUMBER OF 114,000 shares (equal to 0.28% of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 SHARES REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 114,000 shares (equal to 0.28% of the share capital) 10 SHARED DISPOSITIVE POWER 0 SHARES 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 114,000 shares out of 3,190,246 aggregate shares collectively owned by all the Reporting Persons. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 0.28% of the aggregate 7.69% interest collectively held by the Reporting Persons. 14 TYPE OF REPORTING PERSON PN CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON ANTONIO TOMASELLO 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ITALY 7 SOLE VOTING POWER NUMBER OF 2,869,246 shares (equal to 6.91% of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 2,869,246 shares (equal to 6.91% of the share capital) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,869,246 shares out of 3,190,246 aggregate shares collectively owned by all the Reporting Persons 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 6.91% of the aggregate 7.69% interest collectively held by the Reporting Persons. 14 TYPE OF REPORTING PERSON IN CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON DAVID TOMASELLO 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION VENEZUELA 7 SOLE VOTING POWER NUMBER OF 67,000 (equal to 0.16% of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 67,000 (equal to 0.16% of the share capital) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 67,000 shares out of 3,190,246aggregate shares collectively owned by all the Reporting Persons 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 0.16% of the aggregate 7.69% interest collectively held by the Reporting Persons. 14 TYPE OF REPORTING PERSON IN United States Securities and Exchange Commission Schedule 13D Item 1.Security and Issuer This statement relates to the Class A Class A Common Stock, with $.0001 par value per share (the “Class A Class A Common Stock”), issued by Spanish Broadcasting Systems, Inc. (the “Company”), whose principal executive offices are located at 2601 South Bayshore Drive, PH II, Coconut Grove, Florida 33133 Item 2.Identity and Background (a) Commetasa (“Commetasa Reporting Person”) Attiva Capital Partners LTD (hereinafter referred to as the “Attiva Reporting Person”) Antonio Tomasello (“Antonio Tomasello Reporting Person”) David Tomasello (“David Tomasello Reporting Person”) and together with the Attiva Reporting Person, The Commetasa Reporting Person, the Antonio Tomasello Reporting Person, the “Reporting Persons” (b) The purpose of business of Commetasa Reporting Person is carrying out heavy metal work in Venezuela.The Commetasa Reporting person is a privately held corporation, incorporated under the law of Venezuela. The purpose of business of Attiva Reporting Person is financial investing. The Attiva Reporting Person is a Limited Partnership incorporated under the laws of the British Virgin Island.The members of the Attiva Reporting Person are David Tomasello and Gonzalo Mendoza.David Tomasello is the managing partner of the Attiva Reporting Person Avenida Cristobal Colon
